EXHIBIT 10.21
(MINDSPEED LOGO) [a50747a5074701.gif]
MINDSPEED TECHNOLOGIES, INC.
2003 LONG-TERM INCENTIVES PLAN
AWARD AGREEMENT
RESTRICTED STOCK UNIT TERMS AND CONDITIONS
          In accordance with a determination of the Board of Directors of
Mindspeed Technologies, Inc., you have been awarded Restricted Stock Units
pursuant to the Company’s 2003 Long-Term Incentives Plan (the “Plan”).
Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Plan.
          The Restricted Stock Units have been granted to you upon the following
terms and conditions:

1.   Vesting of Restricted Stock Units

          The Restricted Stock Units subject to this Award Agreement (as defined
in Section 14) shall vest on the earlier of:

  (a)   the satisfaction of the vesting provisions as established in your Grant
Letter (as defined in Section 14); or     (b)   your death or Disability (as
defined in Section 14).

2.   Rights as a Shareholder

          You will not have any rights as a shareholder with respect to any
Stock or other securities underlying the Restricted Stock Units unless and until
you become the holder of such Stock or other securities on the books and records
of the Company.

3.   Settlement of Vested Restricted Stock Units

          As promptly as practicable after the Restricted Stock Units have
vested in accordance with Section 1 (but in no event later than March 15th of
the year following the calendar year in which the Restricted Stock Units vest),
the Company shall deliver to you (or in the event of your death, to your estate
or any person who acquires your interest in the Restricted Stock Units by
bequest or inheritance) cash, Stock or other securities or a combination of
cash, Stock or other securities as determined by the Committee equal to the
value of the underlying Stock. The Restricted Stock Units may be earned in whole
or in part, but shall not be settled for a fractional share of Stock or other
securities.

 



--------------------------------------------------------------------------------



 



          The settlement of the Restricted Stock Units for Stock or other
securities shall be delayed in the event the Company reasonably anticipates that
the issuance of the Stock or other securities would constitute a violation of
federal securities laws or other applicable law. If the settlement of the
Restricted Stock Units for Stock or other securities is delayed pursuant to this
Section, the settlement shall occur at the earliest date at which the Company
reasonably determines that such issuance will not cause a violation of federal
securities laws or other applicable law.
          The Company shall delay the settlement of Restricted Stock Units to
the extent necessary to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “specified employees” of certain
publicly-traded companies); in such event, any cash, Stock or other securities
or a combination of cash, Stock or other securities in settlement of the
Restricted Stock Units to which you would otherwise be entitled during the six
(6) month period following the date of your Termination of Employment will be
issuable on the first business day following the expiration of such six
(6) month period.

4.   Cancellation of Unvested Restricted Stock Units

          Notwithstanding any other provision of this Award Agreement: (a) if at
any time the vesting provisions set forth in your Grant Letter can no longer be
satisfied; or (b) unless determined otherwise by the Committee, in the event of
a Termination of Employment (as defined below), all unvested Restricted Stock
Units shall be forfeited and cancelled and you shall have no further rights of
any kind or nature with respect thereto. For purposes of this Section,
“Termination of Employment” shall mean termination of your employment as an
employee of the Company for any reason, including the Company terminating your
employment for Cause (as defined in Section 14) and your Retirement (as defined
in Section 14) from the Company, provided that: (i) death; (ii) Disability;
(iii) a transfer from the Company to a Subsidiary or affiliate of the Company,
whether or not incorporated, or vice versa, or from one Subsidiary or affiliate
of the Company to another; and (iv) a leave of absence, duly authorized in
writing by the Company, shall not be deemed a Termination of Employment;
provided, however, that if the leave of absence exceeds six (6) months, and a
return to service upon expiration of such leave is not guaranteed by statute or
contract, then your employment shall be deemed to terminate on the first date
following such six-month period. Notwithstanding the foregoing, with respect to
a leave of absence due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes you to be unable to perform the duties of your position of employment or
substantially similar position of employment, a twenty-nine (29) month period of
absence shall be substituted for such six (6) month period above.

 



--------------------------------------------------------------------------------



 



5.   Transferability

          The Restricted Stock Unit Award is not transferable by you otherwise
than: (i) by will or by laws of descent and distribution; (ii) by gift to
members of your immediate family; (iii) to a trust established for the benefit
of your immediate family members only; (iv) to a partnership in which your
immediate family members are the only partners; or (v) as otherwise determined
by the Committee. For purposes of this plan, “immediate family” shall mean your
spouse and natural, adopted or step-children and grandchildren. Notwithstanding
any transfer of the Restricted Stock Unit Award or portion thereof, the
transferred Restricted Stock Unit Award shall continue to be subject to the Plan
and this Award Agreement’s terms and conditions as were applicable to you
immediately prior to the transfer, as if the Restricted Stock Unit Award had not
been transferred.

6.   Withholding

          The Company shall have the right, in connection with the settlement of
the Restricted Stock Units subject to this Award Agreement: (i) to deduct from
any payment otherwise due by the Company to you or any other person receiving
delivery of the payment an amount equal to the taxes required to be withheld by
law with respect to such delivery; (ii) to require you or any other person
receiving such delivery to pay to it an amount sufficient to provide for any
such taxes so required to be withheld; or (iii) to sell such number of the
shares of Stock or other securities as may be necessary so that the net proceeds
of such sale shall be an amount sufficient to provide for any such taxes so
required to be withheld. The Company may also permit you to tender shares of
Stock or other securities to the Company having a value sufficient to provide
for any such taxes so required to be withheld.

7.   Data Privacy

          If you are an Employee providing services to the Company or one of its
Subsidiaries at a location outside the United States, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this document by and among, as
applicable, the Company or its Subsidiaries (your “Employer”), for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
          You understand that the Company, its Subsidiaries and your Employer
hold certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Stock or other securities or directorships held in the Company or its
Subsidiaries, details of

 



--------------------------------------------------------------------------------



 



all Restricted Stock Unit Awards or any other entitlement to shares of Stock or
other securities awarded, canceled, exercised, vested, unvested or outstanding
in your favor, for the purpose of implementing, administering and managing the
Plan (“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Stock or
other securities acquired upon vesting of the Restricted Stock Unit Award. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or withdraw the
consents herein by contacting in writing your local human resources
representative. You understand that withdrawal of consent may affect your
participation in the Plan.

8.   Applicable Law

          This Award Agreement and the Company’s obligation to deliver cash,
Stock or other securities hereunder shall be governed by the laws of the State
of Delaware, without regard to its conflicts of laws principles, and the Federal
law of the United States.

9.   Amendment and Delay to Meet the Requirements of Section 409A

          The Company, in the exercise of its sole discretion and without your
consent, may amend or modify this Award Agreement in any manner and delay the
issuance of any Stock or other securities issuable pursuant to this Award
Agreement to the minimum extent necessary to meet the requirements of
Section 409A of the Code as amplified by any Treasury regulations or guidance
from the Internal Revenue Service as the Company deems appropriate or advisable.

10.   Headings

          The section headings contained in these Restricted Stock Unit Terms
and Conditions are solely for the purpose of reference, are not part of the
agreement of the parties and shall in no way affect the meaning or
interpretation of this Award Agreement.

 



--------------------------------------------------------------------------------



 



11.   References

          All references in these Restricted Stock Unit Terms and Conditions to
sections, paragraphs, subparagraphs or clauses shall be deemed to be references
to sections, paragraphs, subparagraphs and clauses of these Restricted Stock
Unit Terms and Conditions unless otherwise specifically provided.

12.   Amendment and Termination

          The Company has reserved the right to amend or terminate the Plan and
this Award Agreement at any time. The grant of Restricted Stock Units in one
year or at one time does not in any way obligate the Company or its affiliates
to make a grant in any future year or in any given amount. The Award is wholly
discretionary in nature and is not to be considered part of any normal or
expected compensation that is or would be subject to severance, resignation,
redundancy or similar pay, other than to the extent required by local law.

13.   Entire Agreement

          This Award Agreement and the Plan embody the entire agreement and
understanding between the Company and you with respect to the Restricted Stock
Units, and there are no representations, promises, covenants, agreements or
understandings with respect to the Restricted Stock Units other than those
expressly set forth in this Award Agreement and the Plan.

14.   Definitions

  (a)   Award Agreement: these Restricted Stock Unit Terms and Conditions
together with the Grant Letter.     (b)   Cause: (i) a felony conviction of a
Participant; (ii) the commission by a Participant of an act of fraud or
embezzlement against the Company and/or a Subsidiary; (iii) willful misconduct
or gross negligence materially detrimental to the Company and/or a Subsidiary;
(iv) the Participant’s continued failure to implement reasonable requests or
directions received in the course of his or her employment; (v) the
Participant’s wrongful dissemination or use of confidential or proprietary
information; or (vi) the intentional and habitual neglect by the Participant of
his or her duties to the Company and/or a Subsidiary.     (c)   Disability:
permanent and total disability within the meaning of the Company’s long-term
disability plan, as it may be amended from time to time, or, if there is no such
plan, as determined by the Committee.

 



--------------------------------------------------------------------------------



 



  (d)   Grant Letter: the letter from the Company granting the Restricted Stock
Units to the Employee.     (e)   Retirement: your voluntary termination of
employment with the Company for any reason.

 